DISMISS and Opinion Filed October 1, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00554-CV

          DAVID DOSCHER AND KAREN DOSCHER, Appellants
                             V.
          VINTAGE ESTATE HOMES OF TEXAS, LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04636-A

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                           Opinion by Justice Nowell
      Before the Court is appellants’ unopposed motion to dismiss the appeal

because the parties have reached a settlement in the underlying litigation. We grant

the motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Erin A. Nowell//
210554f.p05                                ERIN NOWELL
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID DOSCHER AND KAREN                      On Appeal from the County Court at
DOSCHER, Appellants                          Law No. 1, Dallas County, Texas
                                             Trial Court Cause No. CC-20-04636-
No. 05-21-00554-CV          V.               A.
                                             Opinion delivered by Justice Nowell.
VINTAGE ESTATE HOMES OF                      Justices Molberg and Goldstein
TEXAS, LLC, Appellee                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee
VINTAGE ESTATE HOMES OF TEXAS, LLC recover its costs of this appeal from
appellants DAVID DOSCHER AND KAREN DOSCHER.


Judgment entered this 1st day of October, 2021.




                                       –2–